Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Asociado Señor , Alonso Alonso.
En el presente caso un grupo de ciento siete (107) confi-nados del campamento penal La Pica situado en el pueblo de Jayuya pretenden, luego de implícitamente renunciar su de-recho a participar en las primarias que se celebrarán el do-mingo 12 de junio de 1988, paralizar el proceso primarista y que se les conceda un privilegio especial eximiéndolos de cumplir con los requisitos del voto ausente. No podemos es-tar de acuerdo con este reclamo. Veamos.
hH
El 20 de mayo de 1988 el Sr. William A. Rivera Rivera, confinado en el campamento penal La Pica ubicado en el pue*566blo de Jayuya, presentó, por derecho propio, una petición de injunction en la que alegaba que se le estaban violando sus derechos constitucionales al no permitirle participar en las primarias de los partidos políticos locales a celebrarse el do-mingo 12 de junio de 1988. Solicitó la paralización del pro-ceso primarista y que se le permitiese participar en el mismo. A esta petición, mediante solicitud aparte, se le unie-ron ciento seis (106) confinados más del mismo campamento penal. Exhibit I de 24 de mayo de 1988.
El 8 de junio de 1988 el tribunal de instancia dictó senten-cia denegatoria de la solicitud de injunction. No conformes, los demandantes peticionarios recurren ante este Tribunal y plantean la comisión de los errores siguientes:
I. Erró el honorable Tribunal al declarar sin lugar la solici-tud de Injunction basándose en que las primarias son de la exclusiva responsabilidad de los partidos políticos y en que no cumplieron con el requisito de informar la intención de parti-cipar en las primarias con 60 días de anticipación, sin conside-rar que el no permitir la Administración de Corrección políti-cos en la cárcel anula la función de los partidos para lograr que ejerzan su derecho al voto los confinados y a su vez anula la posibilidad de notificar con 60 días de anticipación, que debe hacerse a través de los partidos.
II. Erró el Tribunal al no determinar que no garantiza el derecho al voto de los confinados una norma —la que asigna la responsabilidad de las primarias a los partidos políticos— que el mismo Estado no acata por vía de la agencia gubernamental que precisamente regula la vida de los confinados en las cár-celes, y que por tanto, en cuanto a los confinados es inconstitu-cional.
III. Erró el Tribunal al no establecer que las circunstancias de los confinados son unas muy especiales a quienes no nece-sariamente se aplican “todas las categorías de ciudadanos que señala la ley y el reglamento”. Petición de injunction, págs. 4-5.
*567H-1
En la sentencia el foro de instancia determino, como cuestión de hecho, que “[l]os mencionados demandantes no sometieron petición alguna verbalmente ni por escrito —en o antes del 12 de abril de 1988— a la Comisión Estatal de Elec-ciones como entidad, ni a los funcionarios políticos que re-presentan a cada uno de los Comisionados Electorales en la Junta Administrativa del Voto Ausente, demostrativa de su interés en participar en el proceso primarista a tener efecto el día 12 del corriente mes de junio. Tampoco requirieron de los funcionarios o del liderato de los partidos políticos co-rrespondientes, el que se les suministraran los formularios de solicitud de voto ausente”. Sentencia, págs. 4-5.
En el recurso presentado, los peticionarios a su vez indi-can que luego de un paro lograron votar en las primarias presidenciales efectuadas el 20 de marzo de 1988. Expresan también que en aquella ocasión no tuvieron que cumplir con el requisito de sesenta (60) días de solicitud anticipada.
I — I HH 1 — I
Los confinados tienen derecho a votar en las primarias de los partidos locales, pero este derecho, a pesar de ser fundamental, no es absoluto. El Estado puede imponer requisitos específicos para el ejercicio de ese voto ausente. Art. 5.035 de la Ley Núm. 3 de 8 de septiembre de 1980, según enmen-dada, 16 L.P.R.A. see. 3240; Secs. 1.8 y 3.17 del Reglamento para los Procesos de Primarias de los Partidos Políticos de 11 de diciembre de 1987 (en adelante Reglamento de Prima-rias). “[Ejstos requisitos deben [ser razonables e] implan-tarse de tal forma que no impongan al elector condiciones de difícil cumplimiento o exigencias que menoscaben su dere-cho al voto o desalienten su ejercicio.” P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 242 (1981). “Ni la potestad legislativa de reglamentar como tampoco el derecho al sufra-*568gio pueden operar bajo un esquema de disposiciones legisla-tivas arbitrarias o en irrestringidos reclamos de electores; no son valores que se implementan [sic] en términos abso-lutos.” (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 406 (1980).
En el caso de autos la Sec. 3.19 del Reglamento de Prima-rias, supra, en relación con el voto de electores ausentes dis-pone:
Cualquier elector con derecho a votar como elector ausente, que no pudiera estar en su colegio electoral en la fecha de celebración de la misma, deberá emitir su voto mediante el siguiente procedimiento:
Todo solicitante del voto ausente cuya petición fuere acep-tada, se entenderá que votó y así le será notificado a su Cole-gio de Votación a través del partido concernido.
Con no menos de sesenta (60) días de anticipación a la fecha de la elección, solicitará de su partido, por escrito y bajo juramento, una “Papeleta de Votación para Elector Au-sente”, haciendo constar en tal petición la siguiente informa-ción:
a) Nombre y apellidos paterno y materno
b) Nombr[e] del padre y de la madre
c) Sexo
d) Fecha de Nacimiento
e) Número electoral
f) Dirección exacta de su domicilio en Puerto Rico
g) Dirección del lugar donde temporeramente se encuen-tre
h) Dirección postal a la cual debe enviarse la papeleta
i) Razón que le impide ir al colegio de votación el día de la elección.
Al recibir dicha solicitud, el partido verificará si el solici-tante es elector con derecho a votar en la elección de que se trate, y en caso afirmativo, entregará o le remitirá pronta-mente por correo certificado al peticionario, a la dirección a tal fin consignada en la solicitud, una papeleta de votación, un sobre pequeño con un blanco para la identificación del pre-cinto, y otro sobre debidamente pre-dirigido con el número de *569solicitud aprobado para la devolución por correo de dicho material. El partido hará constar en un registro especial la fecha del envío y recibo de todos estos materiales. Se mantendrá un inventario actualizado de todo el proceso del voto ausente. (Énfasis suplido.)
No cabe duda que el requisito establecido de que para emitir un voto ausente hay que solicitar una “Papeleta de Votación para Elector Ausente” con por lo menos sesenta (60) días de anticipación a la fecha en que se celebrará la primaria es razonable. Los propios peticionarios admiten que estaban familiarizados con este proceso. Apenas unos meses antes, en marzo, habían ejercido su derecho a votar en las primarias presidenciales luego de vencer una serie de obstáculos. A pesar de esta experiencia, no utilizaron los me-canismos que tenían a su disposición para cumplir con el re-quisito de los sesenta (60) días. Ni verbalmente ni por escrito manifestaron a los funcionarios políticos o a la Comisión Es-tatal de Elecciones su interés en participar en las primarias. No es hasta el 20 de mayo cuando por primera vez acuden con su reclamo ante un tribunal. La Administración de Co-rrección sin dilación les facilitó acceso al tribunal y éste les designó inmediatamente un abogado para representarlos. Resulta obvio que de haber mostrado, en tiempo, interés en participar en las primarias sus reclamos se hubiesen aten-dido. Tenían a su disposición los mecanismos adecuados para cumplir con los requisitos reglamentarios.
Al igual que en Mundos Ríos v. Gobernador, 121 D.P.R. 477 (1988), la impugnación constitucional llega a nosotros a corto plazo de la fecha para la celebración de las primarias. “La intervención judicial en el curso normal de este proceso de trascendencia y profunda significación social no debe ser obtenida en fecha tan cercana de la celebración de las prima-rias, sino sólo como urgente y extraordinario remedio ante una clara y opresiva violación constitucional.” Mundo Ríos v. Gobernador, supra, pág. 489, opinión disidente *570del Juez Asociado Señor Alonso Alonso. También, al igual que en ese caso, aquí no se ha demostrado que esta sea la situación.
Bajo los hechos específicos del caso no procedía el re-clamo de los peticionarios. Éstos conocían del requisito de solicitar el voto ausente con por lo menos sesenta (60) días de anticipación a las primarias. Tenían a su disposición los me-canismos para hacer constar su interés en participar y cum-plir con el esquema electoral. Se cruzaron de brazos y ahora esperan, a escasos tres (3) días de las primarias, que éstas se paralicen y se estructure un mecanismo especial que les per-mita participar. No podemos acceder a este irrazonable y tardío reclamo.